DETAILED ACTION
Acknowledgements
In the reply filed December 15, 2021, the applicant amended claims 1, 8-12, 16, and 18. 
Currently claims 1-20 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokely (U.S. Pub. No. 2018/0210105).
Regarding Claim 1, Stokely discloses a well system comprising: 
A fiber-optic cable (44) positionable downhole along a length of a wellbore;
An opto-electrical interface (66) to communicatively couple to the fiber-optic cable (44) to monitor acoustic vibrations within the wellbore; 

A memory device (78) that includes instructions executable by the processing device (73) to cause the processing device (73) to: 
Receive data representing the acoustic vibrations from the opto-electrical interface (66)(Paragraph [0023]); 
Identify deficiencies of a hydraulic fracturing operation using the data representing the acoustic vibrations; 
Monitoring a frequency of acoustic energy at a fracturing location within the wellbore; and 
Detecting a reduction in the frequency of the acoustic energy that indicates sandout (Paragraph [0037]) of the fracturing location; and 
Generating a modified fracturing plan using the deficiencies of the hydraulic fracturing operation Paragraph [0050]);

Regarding Claim 2, Stokely discloses the well system of claim 1, further comprising: 
A pump system that is controllable using the modified fracturing plan to adjust parameters of the hydraulic fracturing operation (Paragraph [0050]).
Regarding Claim 3, Stokely discloses the well system of claim 2, wherein the pump system comprises a pump, a blender, a chemical additive controller, or a combination thereof that are controllable by the pump system to adjust the parameters of the hydraulic fracturing operation (fracturing operations require pumped fluids).
Regarding Claim 4, Stokely discloses the well system of claim 1, wherein the deficiencies of the hydraulic fracturing operation comprise deviations of the hydraulic fracturing operation from a pre- determined fracturing plan (410).
Regarding Claim 5, Stokely discloses the well system of claim 1, wherein the acoustic vibrations are monitored by the opto-electrical interface (66) and the fiber-optic cable (44) using Rayleigh scattering, Brillouin scattering, Raman scattering, or a combination thereof (Paragraph [0028]).
Regarding Claim 6, Stokely discloses the well system of claim 1, wherein the instructions are further executable to cause the processing device (73) to: 
Access a pre-determined fracturing plan of the hydraulic fracturing operation; 
Access an indication of a surface pressure at a surface of the wellbore; and 
Access an indication of a flow rate of fracturing fluid entering the wellbore, wherein identifying the deficiencies of the hydraulic fracturing operation is performed using the pre-determined fracturing plan, the indication of the surface pressure, and the indication of the flow rate of the fracturing fluid (Paragraph [0041], [0050]).
Regarding Claim 7, Stokely discloses the well system of claim 1, wherein the opto-electrical interface (66) comprises an optical time domain reflectometer (Paragraph [0023]).
Regarding Claim 8, Stokely discloses the well system of claim 1, wherein identifying the deficiencies of the hydraulic fracturing operation further comprises: 
Monitoring magnitudes of a set of acoustic energy readings at a plurality of fracturing locations within the wellbore; and 

Regarding Claim 9, Stokely discloses the well system of claim 1, wherein generating the modified fracturing plan comprises: 
Modifying a pumping rate of fracturing fluid into the wellbore upon detecting the sandout (Paragraph [0037]) of the fracturing location (Paragraph [0050]).
Regarding Claim 10, Stokely discloses a method comprising: 
Performing a hydraulic fracturing operation within a wellbore; 
Detecting acoustic energy within the wellbore using a distributed acoustic sensor; identifying deficiencies of the hydraulic fracturing operation using data representing the acoustic energy be:
Monitoring a frequency of acoustic energy at a fracturing location within the wellbore; and 
Detecting a reduction in the frequency of the acoustic energy that indicates sandout (Paragraph [0037]) of the fracturing location; 
Generating a modified fracturing plan using the deficiencies of the hydraulic fracturing operation; and 
Controlling the hydraulic fracturing operation using the modified fracturing plan (Paragraph [0050]).
Regarding Claim 11, Stokely discloses the method of claim 10, wherein identifying the deficiencies of the hydraulic fracturing operation further comprises: 
Detecting differences in the magnitudes of the set of acoustic energy readings at the plurality of fracturing locations, and wherein generating the modified fracturing plan comprises: 
Modifying a release timing of a diverter into the wellbore upon detecting the differences in the magnitudes of the set of acoustic energy readings (Paragraph [0018]).
Regarding Claim 12, Stokely discloses the method of claim 10, wherein generating the modified fracturing plan comprises: 
Modifying a pumping rate of fracturing fluid into the wellbore upon detecting the sandout (Paragraph [0037]) of the fracturing location.
Regarding Claim 13, Stokely discloses the method of claim 10, further comprising: 
Accessing a pre-determined fracturing plan of the hydraulic fracturing operation; accessing an indication of a surface pressure at a surface of the wellbore; and 2019-IPM-103830 U1 US22/24 Attorney Docket No. 061429-1175677 
Accessing an indication of a flow rate of fracturing fluid entering the wellbore, wherein identifying the deficiencies of the hydraulic fracturing operation is performed using the pre-determined fracturing plan, the indication of the surface pressure, and the indication of the flow rate of the fracturing fluid (Paragraph [0050]).
Regarding Claim 14, Stokely discloses the method of claim 10, wherein detecting the acoustic energy within the wellbore using the distributed acoustic sensor comprises detecting acoustic vibrations using Rayleigh scattering, Brillouin scattering, Raman scattering, or a combination thereof (Paragraph [0028]).
Regarding Claim 15, Stokely discloses the method of claim 10, wherein the deficiencies of the hydraulic fracturing operation comprise deviations of the hydraulic fracturing operation from a pre- determined fracturing plan (Paragraph [0050]).
Regarding Claim 16, Stokely discloses a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices (73) to perform operations comprising: 
Detecting acoustic energy during a hydraulic fracturing operation within a wellbore using a distributed acoustic sensor; 
Identifying deficiencies of the hydraulic fracturing operation using data representing the acoustic energy by:
Monitoring a frequency of acoustic energy at a fracturing location within the wellbore; and 
Detecting a reduction in the frequency of the acoustic energy that indicates sandout (Paragraph [0037]) of the fracturing location; 
Generating a modified fracturing plan using the deficiencies of the hydraulic fracturing operation; and 
Controlling the hydraulic fracturing operation using the modified fracturing plan (400).
Regarding Claim 17, Stokely discloses the non-transitory computer-readable medium of claim 16, wherein the operation of identifying the deficiencies of the hydraulic fracturing operation comprises: monitoring magnitudes of a set of acoustic energy readings at a plurality of fracturing locations within the wellbore; and 

Modifying a release timing of a diverter into the wellbore upon detecting the differences in the magnitudes of the set of acoustic energy readings (Paragraph [0018]).
Regarding Claim 18, Stokely discloses the non-transitory computer-readable medium of claim 16, wherein generating the modified fracturing plan comprises: 
Modifying a pumping rate of fracturing fluid into the wellbore upon detecting the sandout (Paragraph [0037]) of the fracturing location.
Regarding Claim 19, Stokely discloses the non-transitory computer-readable medium of claim 16, wherein detecting the acoustic energy within the wellbore using the distributed acoustic sensor comprises detecting acoustic vibrations using Rayleigh scattering, Brillouin scattering, Raman scattering, or a combination thereof (Paragraph [0028]).
Regarding Claim 20, Stokely discloses the non-transitory computer-readable medium of claim 16, wherein the deficiencies of the hydraulic fracturing operation comprise deviations of the hydraulic fracturing operation from a pre-determined fracturing plan (Paragraph [0050]).

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
Regarding claims 1, 10, and 16, the applicant argues that Stokely does not disclose or suggest each and every element of the independent claims, namely that it: “Identify deficiencies of a hydraulic fracturing operation using the data representing the acoustic vibrations by: 
Monitoring a frequency of acoustic energy at a fracturing location within the wellbore; and 
Detecting a reduction in the frequency of the acoustic energy that indicates sandout of the fracturing location.
The examiner respectfully submits that all of the steps of: 
“Identifing deficiencies of a hydraulic fracturing operation using the data representing the acoustic vibrations ( plug leak detection, wellbore integrity monitoring, event detection) by: 
Monitoring a frequency of acoustic energy at a fracturing location within the wellbore (the purpose of the optical fiber deriving acoustic activity); and 
Detecting a reduction in the frequency of the acoustic energy that indicates sandout of the fracturing location (Event detection) 
Are anticipated in at least Paragraph [0050] of Stokely. Paragraph [0017] and [0018] which teach that “Further, the effect of adding proppants, treatments, and/or diverters can be monitored.” and that “a plan may correspond to well treatment operations and/or proppant injection operations.” Sandout, being a condition that results from a fracture being unable to accept any more proppant, would inherently be an event to be detected and adjusted for by the invention of Stokely’s monitoring and planning for proppants.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679